United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-1324
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the Western
      v.                                  * District of Missouri.
                                          *
Dale Eugene Lucas,                        *       [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: May 5, 2000

                                    Filed: May 10, 2000
                                     ___________

Before HANSEN, HEANEY, and FAGG, Circuit Judges.
                            ___________


PER CURIAM.

      Dale Eugene Lucas was sentenced to 100 months imprisonment and 60 months
supervised release after he pleaded guilty to bank robbery, in violation of 18 U.S.C.
§§ 2113(a) and (d), and to using a firearm during the robbery, in violation of 18 U.S.C.
§ 924(c). On September 17, 1999, Lucas was released from prison. As a condition of
supervised release, Lucas was required to report to his probation officer within 72
hours of release from federal custody. Lucas failed to do so, and the government
moved to revoke his supervised release. Lucas waived his right to an evidentiary
hearing and admitted to violating the conditions of his supervised release. The court
then revoked Lucas's supervised release and sentenced him to six months imprisonment
and 48 months supervised release.

      On appeal, Lucas contends the district court's imposition of an additional 48
months supervised release violates the Ex Post Facto Clause. Lucas's argument,
however, is foreclosed by the court's opinion in United States v. St. John, 92 F.3d 761,
766-67 (8th Cir. 1996).

      We thus affirm the district court. We also grant counsel's motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-